Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
Claims pending: 1-5, 7-8, 10, 12, 14-16, 18-20, 23-24, 26, 31-32, 34-35
Claims withdrawn: 1-4, 7, 14-15, 
Claims canceled: 6, 9, 11, 13, 17, 21-22, 25, 27-30, 33, 
Claims examined herein: 5, 8, 10, 12, 16, 18-20, 23-24, 26, 31-32, 34-35 

Priority
It is acknowledged that the current application claims the benefit of U.S. provisional Application No. 62/625,962, filed on February 2, 2018. 

Specification
The disclosure is objected to because it contains embedded hyperlinks and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
These pages contain web links:
Page 12: HUGO Gene Nomenclature Committee (https://www.genenames.org/useful/genome- databases-and-browsers).
Page 22: DECIPHER (https://decipher.sanger.ac.uk/gene/CLEC16A#overview/clinical-info).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 5 and 8 are objected due to internal periods in “.”.
DUPLICATE CLAIMS
Claims 16 and 18; 20 and 24; and 32 and 34 appear to be substantial duplicates of each other. 
Applicant is advised that should one of the pairs of claims be found allowable, the other claim of the pair will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. For example, if claim 16 is found allowable, claim 18 will be rejected. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites two sets of “j, k, l” elements. The second set come after a “or” at the end of the “l” element of the first set. It is not clear whether the second set of “j, k, l” elements are the alternative to the first set of “j, k, l” elements, or just the second “j” element is designated as the alternative to the first “l” element. This examination is conducted as if the second set of “j, k, l” elements are the alternative to the first set of “j, k, l” elements.  Claims 8, 10, 12, 16, 18-20, 23-24, 26, 31-32, 34-35 are also rejected since they depend from claim 5 and have the same issue.

Claim 31 recites the limitation "The composition of claim 30" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 30 is cancelled by the Applicant. Also “said at least one phytoantiinflammatory compound” lacks antecedent basis. “phytoantiinflammatory compound” does not have an antecedent in neither claim 23 (from which the cancelled claim 30 depends on), nor claim 18 (from which claim 23 depends on). This rejection could be overcome by cancelling claim 31.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5, 8, 10, 12, 16, 18-20, 23-24, 26, 31-32 and 34-35 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. 

Framework with which to Evaluate Subject Matter Eligibility (MPEP §2106.04): 
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter; 
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.

Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to methods for repurposing existing pharmaceutic compounds [Step 1: YES; See MPEP § 2106.03]. 
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
•	mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
•	certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
•	mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).

With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people)s).
 
The claim steps to abstract ideas of mental processes and mathematical concepts as follows: 
Steps of evaluating, analyzing or organizing information recited in the claims include:
“selecting i) a symptom or disease or ii) genomic variance” (claim 5); 
“feeding i) or ii) into a search field of a structured database” (claim 5); 
“querying said at least one structured database for content of one or a plurality of records referencing i) or ii)” (claim 5); 
“selecting at least one record referencing a first genomic variance” (claim 5); 
“selecting at least one record referencing a first symptom or disease” (claim 5); 
“correlating results of dx (where x= 1 or 2) with at least one recorded feature of said at least one record” (claim 5); 
“querying at least one structured database for content of one or a plurality of records referencing said at least one recorded feature” (claim 5); 
“listing one or more compounds and/or compositions related to controlling or attempting to control at least one symptom noted as a recorded feature in said one or a plurality of records referencing said at least one recorded feature” (claim 5); 
“identifying in said listing, and delisting compounds and/or compositions, if any, known to have been applied to controlling said at least one symptom” (claim 5); 
“determining effect of said one or more compounds and/or compositions” (claim 5);
“selecting one or more compounds and/or compositions determined to have desired effect” (claim 5); 
“identifying at least one of one or more compounds and/or compositions selected in k as said new pharmaceutical composition” (claim 5);
“selecting at least one alternate compound or composition, at least one of said compounds and/or compositions delisted in h” (claim 5); 
“optionally: noting one or more undesired outcome(s), if any, resulting from said at least one alternate compound or composition being applied to controlling said at least one symptom” (claim 5);
	“selecting at least a second compound or composition to counteract at least one of said one or more undesired outcome(s) ” (claim 5); 
“confirming desired activity of said at least one second compound or composition” (claim 5); 
“identifying as said new pharmaceutical composition, a composition comprising at least one said alternate compound to be used in conjunction with at least one said second compound said one or more compounds and/or compositions” (claim 5).
“countering said one or more undesired outcome(s) (optionally, if any), anti-oxidation, anti-inflammation, diuresis, anti-diureses, anti- depression, hypertension, hypotension, naturesis, anti-naturesis, kalesis, anti-kalesis, mitochondrial fission, mitochondrial fusion, mitochondrial motility, ROS damage, 02 consumption and interferon production” (claim 12);
“correlating said symptom or disease with at least one genomic variant” (claims 16, 18);
“constructing a knock-out biomodel of said genomic variant for testing said new pharmaceutical (compound or) composition” (claims 16, 18);

Certain methods of organizing human activity include:
“supporting testing and marketing of said new pharmaceutical composition” (claim 35);

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.0S(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).

Claims 5, 8, 10, 32 and 34 recite additional elements that are not abstract ideas: 
 “delivering to a physical, chemical and/or biomodel at least one said one or more compounds and/or compositions, said at least one said one or more compounds and/or compositions listed in g and remaining after h” (claim 5); 
“delivering said new pharmaceutical composition to at least one individual” (claim 8);
“providing an individual with a substance selected from the group consisting of: pill, tablet, osmotic pump, ointment, inhalant, eye drop, sublingual substance, mouthwash, pastille, gel, hydrogel, injection, subdermal implant, powder, emulsion, elixir, gum, cream, paste, liniment, liposome, skin patch, suppository, IUD, microsphere, nanosphere and nasal spray” (claim 10);
“treating a second symptom or second disease wherein said symptom is not identical to said second symptom or said disease is not identical to said second disease” (claims 32, 34);
The claimed steps mentioned above from claims 5, 8, 10, 32 and 34 are insignificant extra-solution activities because they are (1) well known and (2) necessary data gathering or outputting, which match two of the three criteria outline in MPEP 2106.05(g).  Hence, they are insignificant extra-solution activities that do not integrate the judicial exceptions into a practical application. (Step 2A Prong Two: No).

As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).

None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the organized human activity performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). 
As explained above, the well-known generic step of data-gathering constitutes insignificant extra-solution activity, and when considered individually, is insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biomedical data). See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 8 12, 19-20, 23-24, 26, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (“Rational drug repositioning by medical genetics”. Nat Biotechnol 31, 1080–1082 (2013)), and further in view of Sun et al. (“Drug combination therapy increases successful drug repositioning”, Drug Discovery Today, Volume 21, Issue 7, July 2016, Pages 1189-1195).

Claim 5 is directed to a method of identifying a compound that modulates at least one of a group of diseases. 

With respect to claim 5, Wang et al discloses a method for drug repositioning by medical genetics. More specifically:
Step a(ii). started with genomic variance (“If a disease corresponds to a genetic
disorder that arises from the GOF (or LOF) of mutated genes, antagonists (or agonists)
for the target genes will be potential drugs, whereas agonists (or antagonists) will exert
undesirable effects. Therefore, medical genetics–based drug repositioning can be
enhanced with information regarding the pathogenesis of genetic diseases and the
action mode of ligands”. (para 1 last 11 lines, col 1, pg 1080)).
	Step b. search the GWAS database (“The catalog of published GWAS data
from the US National Human Genome Research Institute does not provide detailed
pathophysiological information on genetic diseases; thus, the new uses of old drugs
predicted by the GWAS may be side effects. (para 2 first 6 lines, col 1, pg 1080), and the OMIM database (“This concept is validated by using medical genetics data from Online Mendelian Inheritance in Man (OMIM), which provides detailed pathogenic information on human disease genes”. (para 1 last 5 lines, col 2, pg 1080)).
	Step c. search OMIM identified 2792 human disease gene recorded in OMIM and among them, 131 associated with inherited disease (“By comparing successful drug targets with 2,797 human disease genes recorded in OMIM (as of May 24th, 2012), we found that 131 (48.7%) successful targets were associated with inherited diseases (Fig. 1). (para 2, line 4-9, col 2, pg 1080)).
Step d1. selected at least one targeted gene associated with genomic variance, of course. 
Step e. “The indications of drugs that target these genes were then manually compared with genetic disease traits” (para 2, line 9-12, col 2, pg 1080)).
Step f & g.  queried the TTD database (“We collected 269 successful human drug targets, which are modulated by 983 unique approved drugs, by retrieving the Therapeutic Target Database (Fig 1, pg 1081)).
Step h. filtering the targets not associated with genetics disease and filtering uncertain pathogenesis of genetics disease and get a list of 133 unique drugs and 135 drug-target pairs (Fig 1, pg 1081).
Step i. IL2RA agonist aldesleukin is further investigated and is in clinical trial (“IL2RA agonist aldesleukin (Proleukin; interleukin 2) has clinical anti-diabetic activity. para 1, line 14-18, col 2, pg 1080)).
Step j, k & l. listed the effect of many drugs (Table 1, pg 1081), and selected more than one drug candidates for further study.
Step m. confirmed Etanercept activity (“Etanercept is an inhibitor of tumor necrosis factor (TNF). Considering that the GOF alleles of TNF are associated with asthma, TNF inhibition is inferred to have therapeutic effects on asthma. Indeed, the anti-asthma activity of etanercept (Enbrel) has been observed in experiments. Likewise, perindopril (Aceon), an angiotensin-converting enzyme (ACE) inhibitor, can be repositioned to treat Alzheimer’s disease, because the disease may be caused by GOF mutations within ACE. This new indication of perindopril has been revealed in animal models” (para 2, line 1-14, col 3, pg 1080)).
Step n. With respect to the limitation of claim 5 step n directed to the identification of a therapeutic composition comprising at least two compounds, Wang et al do not explicitly teach the combination of two compounds in a single composition.   
Reading on the limitations of claim 5 step n, Sun et al teach the combination of three repurposed drugs (baclofen, naltrexone and sorbitol).(para 1, line 2-6, col 2, pg 1193) .

With respect to the limitation of delivering the new pharmaceutical composition to at least one individual in claim 8, Wang et al teach delivering the  IL2RA agonist aldesleukin to individuals (“IL2RA agonist aldesleukin (Proleukin; interleukin 2) has clinical anti-diabetic activity”. (para 1, line 14-18, col 2, pg 1080)). 

With respect to claim 12,  Wang et al teaches the side effect “hypertension” caused by Fludrocortisone. (Table 1, pg 1081).

With respect to claim 19 and 23, Wang et al selected a list of drugs (Table 1, pg 1081), as  drug candidates for repurposing study.

With respect to claim 20 and 24, Wang et al selected Etanercept, a TNF inhibitor, for the new indication Asthma (Table 1, pg 1081). 

Claim 26 recites a list mostly (if not all) of nutritional additives, and pleasure enhancing drugs. None on the list is a FDA approved drug so it can not appear as an existing drug for repurposing. Claim 26 will not be weighted.

With respect to claims 32 and 34, Wang et al teaches Etanercept for treating asthma, and Etanercept is a Rheumatoid arthritis drug (“Etanercept is an inhibitor of tumor necrosis factor (TNF). Considering that the GOF alleles of TNF are associated with asthma, TNF inhibition is inferred to have therapeutic effects on asthma. Indeed, the anti-asthma activity of etanercept (Enbrel) has been observed in experiments” (para 2, line 1-7, col 3, pg 1080)).

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify the one drug for a new indication strategy used in Wang et al’s teaching of rational drug repurposing,  with the Sun et al’s teaching of combinatory drug repurposing, because Sun et al’s drug combination in repurposing has several advantage: the first one is the potential for synergistic effects of a drug combination that significantly reduces required drug concentrations for each of the individual drugs used in the combination. This greatly increases the chances for useful clinical applications of such drugs identified from drug repurposing screens, which are otherwise insufficiently active as single agents. The second benefit is the reduction or delay of the development of drug resistance as a result of the multiple targeting mechanisms of the drug combination. Additionally, it has been reported that partial inhibition of a small number of targets could be more efficient than complete inhibition of a single target. We can reasonably expect the success as Wang et al, and Sun et al are all about drug repurposing, and they all succeed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al and Sun et al, as applied above to claims 5 and 8, and further in view of Verma et al (“Current Status of Drug Delivery Technologies and Future Directions”, Pharmaceutical Technology On-Line, 25 (2), 1–14 (2001))
With respect to claim 10, neither Wang et al nor Sun et al are explicit on pharmaceutical composition. 
Verma et al teaches osmotic pump as a pharmaceutical delivering method (Fig 1, pg 2).
An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify the combined Wang et al and Sun et al for drug repurposing, with Verma et al’s teaching in drug delivering method, because Verma et al teach incorporating an existing medicine(s) into a new drug delivery system can significantly improve its performance in terms of efficacy, safety, and improved patient compliance (p.1 col 2). One would have had a reasonable expectation of success because Verma et al ’s teaching that drugs can be delivered to a patient by many different delivery systems, including oral, transdermal, injection, implants, etc. and most of the drugs are amenable to these types of delivery systems (p 13, col 2).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al and Sun et al, as applied above to claim 5, and further in view of Keiser et al: (“Predicting new molecular targets for known drugs. Nature. 2009 Nov 12; 462(7270):175-81)
Wang et al discloses all the drug selected for repositioning are associated with genetic variations (as discussed above regarding claim 5). Neither Wang et al nor Sun et al are explicit on verifying the drug effect using a knock-out model. While predicting new target for known drug, Keiser et al used knock-out mouse to confirm the effect of N,N-dimethyltryptamine (DMT) on  serotonergic receptors (“The physiological relevance of one such, the drug DMT on serotonergic receptors, was confirmed in a knock-out mouse. The chemical similarity approach is systematic and comprehensive, and may suggest side-effects and new indications for many drugs” (line 4-7, para 1, pg 2).
An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify the combined teachings of Wang et al and Sun et al for drug repurposing, with Keiser et al’s teaching using knock-out model to validate drug effect, because Keiser et al’s knock-out model, is very effective in verify the drug effect and the drug-new target interaction. We can reasonably expect the success as Wang et al, Sun et al and Keiser et al are all about identifying new diseases for existing drugs with in silico models, in vitro and in vivo testing, and they all succeed.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al and Sun et al, as applied above to claim 5, and further in view of Sleigh et al (“Repurposing Strategies for Therapeutics”. Pharm Med 24, 151–159 (2010)).
With respect to claim 35, Wang et al teaches supporting experimental testing as well as clinical trials to move the drug repurposing forward. Wang et al is silent in marketing effort. While discussing the repurposing strategies, Sleigh et al teaches the “marketing strategies are required to support the line extensions” (pare a, line 4-5, col 2, pg 152),
and “to submit a supplemental new drug application and to invest in the necessary marketing to optimize sales in this new indication” (line 9-11, col 2, pg 153).
An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify the combined Wang et al and Sun et al for drug repurposing, with Sleigh et al’s teaching of supporting the marketing of the repurposed drug, because Sleigh et al’s marketing effort, is necessary for the repurposed drug to reach the patients. We can reasonably expect the success as Wang et al, Sun et al and Sleigh et al are all about helping patients with repurposed drugs, and they all succeed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5, 8, 10, 20, 26, and 31-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 10, 16, 17, and 22 of copending Application No. 15/954,575 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and the invention of 15/954,575 share similar steps and strategies for repurposing known drugs to create new pharmaceutical compositions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631
GUOZHEN . LIU
Examiner
Art Unit 1631